PER CURIAM.
Bobby Nelson appeals an order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We find that appellant filed a timely Notice of Voluntary Dismissal and that the trial court effectively denied his request by denying his rule 3.850 motion on the merits. Because Appellant was entitled to withdraw his rule 3.850 motion where there was no prejudice to the State, we reverse. See Ford v. State, 752 So.2d 1255 (Fla. 1st DCA 2000); Johnson v. State, 739 So.2d 160 (Fla. 3rd DCA 1999); Carvalleria v. State, 675 So.2d 251 (Fla. 3rd DCA 1996).
Accordingly, we reverse the order denying postconviction relief and remand with directions to grant appellant’s motion for voluntary dismissal without prejudice.
BARFIELD, C.J., DAVIS and LEWIS, JJ., CONCUR.